Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fleury (US Pub 20070188871).
Regarding claim 1 and 12: Fleury teaches laminated systems comprising a glass substrate and a high refractive index layer having an index of 2 or more and a thickness within the range claimed on the substrate (see for instance, Examples shown in par 0064-0065, 0071,  0074-0075, 0080, 0084-0085, 0091, 0099-0100, 0105, 0135-0136, 0153-0154, 0160).
Regarding claim 5: The high refractive index layer can have an optical thickness as claimed (note* the refractive index with the physical thicknesses for the HI layer in 0065 and 0071, 0075 and 0080, 0085 and 0091, 0100 and 0105, 0135-0136, 0154 and 0160 provide optical thicknesses (i.e. nd(optical thickness)= n(index) * d(physical thickness)) within the claimed range).
Regarding claim 7:  The high refractive index layer can comprise silicon nitride (see 0065, 0075, 0085, 0100, 0135-0136, 0154 and 0160).
Regarding claim 10: Fleury’s laminated system can have a surface reflection within the range claimed (see 0135 and 0136 for example). 
Regarding claim 11: Fleury’s laminated system can have CIELAB color space coordinates at 10o within the ranges claimed (see 0072, 0081, 0092, 0107 for example). 
Regarding claim 13: The laminated system is formed by sputtering (see 0055). 
Regarding claims 2-4 and 8: The laminated system can include a multilayered coating layer made of two layers formed by laminating a low index layer having an index of 1.46 and a thickness as claimed formed on the high index layer (see 0065-0066, multilayered coating layer being layers 1 and 2 in 0071, 0075-0076, multilayered coating layer being layers 1 and 2 in 0080, 0085-0086, multilayered coating layer being layers 1 and 2 in 0091, 0100-0101, multilayered coating layer being layers 1 and 2 in 0105).
	The difference between the refractive index of the high refractive index layer and the low refractive index layer is within the claimed range (see indices in 0065-0066, 0075-0076, 0085-0086, 0100-0101) and the low refractive index layer can be silicon oxide (see 0066, 0076, 0086, 0101). 
Regarding claim 6: The low refractive index layer can have an optical thickness as claimed (note* the refractive index with the physical thicknesses for the LI layer in 0066 and layer 2 0071, 0076 and layer 2 0080, 0086 and layer 2 0091, 0101 and layer 2 0105, provide optical thicknesses (i.e. nd(optical thickness)= n(index) * d(physical thickness)) within the claimed range).
Regarding claim 9: The laminated system can include a multilayered coating layer made of two or more layers formed by repeatedly laminating the high index layer with a low index layer (see 0065-0067, 0071, 0075-0077, 0085-0087, 0091, 0100-0102, 0105) wherein the multilayered coating layer can have a high refractive index layer as an outermost layer.
	For instance, note the following laminated system example in par 0091 which includes;
Glass/ 35nm Si3N4 (n=2) /19nm SiO2 (n=1.46) / 50nm Si3N4 (n=2) /90nm SiO2 (n=1.46)
As shown, the above laminated system includes a multilayer coating layer (in bold) made of three layers (i.e. the two or more layers) formed by repeatedly laminating the high index layer with a low index layer and a high index layer is the outermost layer of the multilayer coating layer. 
It is noted that the claim does not require that the laminated system itself has a high index layer as the outermost layer but instead, only that a multilayered coating layer is formed within that system which has a high index layer as an outermost layer. As such, Fleury’s system above meets the claimed limitation.
However, it is additionally noted that even in the instance Applicants’ limit their laminated system itself requiring a high index layer as the outermost layer, the Examiner points out that as Fleury teaches that each of their layers are deposited one after another in sequence (0055), one having ordinary skill would readily conclude that the system itself will have a high index layer as an outermost layer during intermediate processing (i.e. prior to the deposition of final layer 90nm SiO2). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784